Appeal from D. C. M. D. Ga. Motion of appellee J. R. for leave to proceed in forma pauperis granted. Probable jurisdiction noted. In addition to the questions presented by the jurisdictional statement, parties are directed to brief and argue the following question: “Whether, where the parents of a minor voluntarily place the minor in a state institution, there is sufficient 'state action/ including subsequent action by the state institution, to implicate the Due Process Clause of the *937Fourteenth Amendment?”